Title: To Thomas Jefferson from Henry Dearborn, 9 July 1806
From: Dearborn, Henry
To: Jefferson, Thomas


                        
                            Sir,
                            
                            War Department July 9. 1806
                        
                        I have the honor of proposing for your approbation Hyppolite Henry Villard, of the City of Washington, as
                            Cadet in the Regiment of Artillerists. 
                  With sentiments of respect & esteem I am Sir, Your Most Obedt. Servt.
                        
                            H Dearborn
                            
                        
                        
                            
                            Approved
                     Th:J.
                     July 10. 06.
                        
                        
                    